        CASE 0:19-cv-01560-WMW-BRT Doc. 79 Filed 04/19/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Joel Marvin Munt,                                     Case No. 19-cv-1560 (WMW/BRT)

                            Plaintiff,
                                                                ORDER
       v.

Paul Schnell et al.,

                            Defendants.


       This matter is before the Court on Plaintiff Joel Marvin Munt’s motion for relief

from judgment. (Dkt. 78.) For the reasons addressed below, Munt’s motion is denied.

       On June 13, 2019, Munt commenced this action against Defendants, who work for

the Minnesota Department of Corrections. On September 2, 2020, the Court granted

Defendants’ motion to dismiss. Munt subsequently filed the pending motion for relief

from judgment, pursuant to Rule 60, Fed. R. Civ. P.

       Munt argues that he is entitled to relief from judgment pursuant to Rule 60(b)(1),

(4) and (6), because the Court (1) did not address his claim that the disciplinary rules are

unconstitutional, (2) misrepresented the conduct involved and improperly resolved a

factual dispute, (3) failed to draw reasonable inferences, and (4) failed to give leave to

amend. Overall, it appears that Munt is challenging the Court’s September 2, 2020 Order

and seeking to have the Court’s conclusions reviewed.

       “Rule 60(b) was not intended as a substitute for a direct appeal from an erroneous

judgment.” Spinar v. S.D. Bd. of Regents, 796 F.2d 1060, 1062 (8th Cir. 1986) (internal
       CASE 0:19-cv-01560-WMW-BRT Doc. 79 Filed 04/19/21 Page 2 of 4




quotation marks omitted). Munt requests relief pursuant to Rule 60(b)(1), which permits

relief from a final judgment, order, or proceeding based on a “mistake, inadvertence,

surprise, or excusable neglect,” but does not afford relief based on an assertion that a

court erred as a matter of law in granting judgment. Id. at 1063. Munt does not identify

any errors of the type that are governed by Rule 60(b)(1). Accordingly, such relief is not

warranted.

      Munt also argues that relief is available under Rule 60(b)(4), which permits relief

from a final judgment, order, or proceeding if “the judgment is void.” Fed. R. Civ. P.

60(b)(4). “A judgment is void if the rendering court lacked jurisdiction or acted in a

manner inconsistent with due process.” Bell v. Pulmosan Safety Equip. Corp., 906 F.3d

711, 714 (8th Cir. 2018) (internal quotation marks omitted). Here, Munt has not argued

that the Court either lacks jurisdiction or has acted in a manner inconsistent with due

process. Therefore, relief from judgment pursuant to Rule 60(b)(4) is not warranted.

      Finally, Munt seeks relief pursuant to Rule 60(b)(6), which permits relief from a

final judgment, order, or proceeding for “any other reason that justifies relief.” Fed. R.

Civ. P. 60(b)(6).     Rule 60(b)(6) is “an extraordinary remedy for exceptional

circumstances.” City of Duluth v. Fond du Lac Band of Lake Superior Chippewa, 702

F.3d 1147, 1155 (8th Cir. 2013) (internal quotation marks omitted). Here, Munt has not

provided any argument as to why such an extraordinary remedy is warranted or why there

are exceptional circumstances. Therefore, Munt has failed to establish that relief from

judgment pursuant to Rule 60(b)(6) is warranted.




                                            2
        CASE 0:19-cv-01560-WMW-BRT Doc. 79 Filed 04/19/21 Page 3 of 4




       In summary, relief from judgment pursuant to Rule 60(b)(1), (4), or (6), Fed. R.

Civ. P., is not appropriate here. Therefore, Munt’s motion is denied.

       To the extent that Munt seeks reconsideration of the Court’s September 2, 2020

Order, Munt has not complied with the relevant procedure under the Local Rules for

filing such a motion. This District’s Local Rule 7.1(j) prohibits filing a motion for

reconsideration without leave of court. A party may receive permission to file a motion

for reconsideration only by showing “compelling circumstances.” LR 7.1(j). “Motions

for reconsideration serve a limited function: to correct manifest errors of law or fact or to

present newly discovered evidence.” Hagerman v. Yukon Energy Corp., 839 F.2d 407,

414 (8th Cir. 1988) (internal quotation marks omitted). Absent a manifest error of law or

fact, a motion for reconsideration cannot be employed to repeat arguments previously

made, introduce evidence or arguments that could have been made, or tender new legal

theories for the first time. See id. Here, Munt has not sought permission to file a motion

for reconsideration and, even if his motion is liberally construed as a request for such

permission, he has not demonstrated compelling circumstances.                  Accordingly,

reconsideration is not warranted.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Plaintiff Joel Marvin Munt’s motion for relief from

judgment, (Dkt. 78), is DENIED.




                                             3
       CASE 0:19-cv-01560-WMW-BRT Doc. 79 Filed 04/19/21 Page 4 of 4




Dated: April 19, 2021                         s/Wilhelmina M. Wright
                                              Wilhelmina M. Wright
                                              United States District Judge




                                     4
